IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                                    Assigned on Briefs July 14, 2009

                    STATE OF TENNESSEE v. JAMES RAY BOLES

                       Direct Appeal from the Circuit Court for Tipton County
                                No. 5944    Joseph H. Walker, Judge



                    No. W2008-02659-CCA-R3-CD - Filed November 18, 2009


The appellant entered pleas of nolo contendere to two counts of statutory rape by an authority figure,
and he pled guilty to one count of statutory rape by an authority figure. The trial court imposed a
sentence of three years for each conviction and ordered that two of the sentences be served
consecutively for a total effective sentence of six years. On appeal, the appellant challenges the trial
court’s imposition of consecutive sentencing. Upon review, we affirm the judgments of the trial
court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court are Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
ALAN E. GLENN , JJ., joined.

Lyle A. Jones, Covington, Tennessee, for the appellant, James Ray Boles.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel West Harmon, Assistant Attorney
General; D. Michael Dunavant, District Attorney General; and P. Neal Oldham, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                                       OPINION

                                              I. Factual Background

        The appellant did not include a transcript of the guilty plea hearing in the record on appeal.
Therefore, we are unaware of the specific facts underlying each offense. However, the record
reflects that all three counts stemmed from incidents involving the appellant’s daughter, J.M.1 The
count to which the appellant pled guilty resulted from the appellant forcing the victim to perform oral
sex on him.

       1
           It is the policy of this court to refer to minor victims of sexual crimes by their initials.
        J.M. testified at the sentencing hearing. She said that the incidents had affected her life
dramatically because she could think of nothing else. She stated that she was in counseling, trying
to “work through things.” She said that she had grown closer to her grandmother and her sisters
since the offenses.

        She stated that she no longer considered the appellant to be her father and that she wanted
to have no further contact with him. The victim said that she wanted the appellant to serve more
than three years in confinement.

        The appellant testified that in the past, he used marijuana on an almost daily basis. However,
he said that his nine months of incarceration had helped him to think more clearly. The appellant
admitted that he was guilty of the charge to which he pled. He contended that he did not commit the
charges to which he pled nolo contendere, insisting that his daughter lied about the offenses.

        The appellant acknowledged that what he did was “terribly wrong.” He said that the
psychiatrist who evaluated him believed he was a low risk to reoffend. The appellant agreed with
that assessment, maintaining that he committed the offense because he was angry with the victim
for getting into trouble at school. The appellant stated that he did not blame the victim for the
offense. The appellant said he was sorry and knew he had hurt his family.

        The trial court imposed a sentence of three years as a standard, Range I offender for each of
the three counts. Further, the court found that the counts to which the appellant pled nolo contendere
should be served concurrently with each other but consecutively to the remaining count for a total
effective sentence of six years. On appeal, the appellant challenges the imposition of consecutive
sentencing.

                                            II. Analysis

        “Whether sentences are to be served concurrently or consecutively is a matter addressed to
the sound discretion of the trial court.” State v. Adams, 973 S.W.2d 224, 230-31 (Tenn. Crim. App.
1997). Tennessee Code Annotated section 40-35-115(b) (2006) contains the discretionary criteria
for imposing consecutive sentencing. See also State v. Wilkerson, 905 S.W.2d 933, 936 (Tenn.
1995). The trial court in the instant case imposed consecutive sentencing upon finding the following
criterion:

               The [appellant was] convicted of two (2) or more statutory offenses
               involving sexual abuse of a minor with consideration of the
               aggravating circumstances arising from the relationship between the
               [appellant] and victim or victims, the time span of [the appellant’s]
               undetected sexual activity, the nature and scope of the sexual acts and
               the extent of the residual, physical and mental damage to the victim
               or victims.



                                                 -2-
Tenn. Code Ann. § 40-35-115(b)(5) (2006). In challenging the trial court’s finding, the appellant
maintains that “[t]his represents a one-time offense as opposed to an ongoing pattern of offenses.”2

         Regardless, as we have noted, the appellant failed to include the transcript of the guilty plea
hearing in the record for our review. This court has previously stated, “A guilty plea hearing often
provides an important occasion for the state to present its proof, and thus, it is the equivalent of a
trial and should be made part of the record on appeal in order to comply with [Tennessee Code
Annotated section] 40-35-210.” State v. Bobby Blair, No. M2002-02376-CCA-R3-CD, 2003 WL
22888924, at *2 (Tenn. Crim. App. at Nashville, Dec. 5, 2003); see also State v. Shatha Litisser
Jones, No. W2002-02697-CCA-R3-CD, 2003 WL 21644345, at *3 (Tenn. Crim. App. at Jackson,
July 14, 2003). Accordingly, the appellant’s “failure to include the transcript of the guilty plea
hearing in the record prohibits the court’s conducting a full de novo review of the sentence under
[Tennessee Code Annotated section] 40-35-210(b).” Jones, No. W2002-02697-CCA-R3-CD, 2003
WL 21644345, at *3. As we earlier lamented, we have few facts before us with which to evaluate
the trial court’s determination.

        The appellant carries the burden of ensuring that the record on appeal conveys a fair,
accurate, and complete account of what has transpired with respect to those issues that are the bases
of appeal. Tenn. R. App. P. 24(b); see also Thompson v. State, 958 S.W.2d 156, 172 (Tenn. Crim.
App. 1997). “In the absence of an adequate record on appeal, this court must presume that the trial
court’s rulings were supported by sufficient evidence.” State v. Oody, 823 S.W.2d 554, 559 (Tenn.
Crim. App. 1991). Accordingly, we presume that the trial court correctly imposed consecutive
sentencing.

                                                  III. Conclusion

         Based upon the foregoing, we affirm the judgments of the trial court.


                                                                 ___________________________________
                                                                 NORMA McGEE OGLE, JUDGE




         2
           W e note that the indictments and the judgments of conviction reflect that the offenses occurred in March 2007
and on or about February 4, 2008.

                                                          -3-